Title: Notes on Treaties and Neutrality, [29–30 July 1793]
From: Jefferson, Thomas
To: 



[29–30 July 1793]

 
Homologous articles of the treaties.

 17.F.
Enemy vessels having made prizes shall have no shelter. If forced by weather, to retire as soon as possible.


  18.F. 16.D.  9.P.
shipwrecked vessels shall have all friendly assistance.—P. expressly to repair.


19.F. 17.D. 18.P.
ships public and of war or private and of merchants forced through stress of weather, pursuit of pirates, or enemies or any other urgent necessity permitted to provide themselves with all things needful for reparation of their ships.—P. extends this to all vessels.


   22.F.
enemies not to fit their privateers, to sell what they have taken, or to exchange ships or merchandize.


    22.D. 19.P.
salvo of art. 9. 10. 17. 22. of treaty with France.—P. salvo of 17th.


‘but it is not meant that these rules shall contravene, as of right they cannot, the provisions of the treaties of the US, and particularly the 17th. 18th. 19th. and 22d. articles of that with France, the 16th. 17th. and 22d. of that with the UN. and the 9th. 18th. and 19th. of that with Prussia.’
